      Case 3:12-cv-08176-SMM Document 183 Filed 04/01/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity, et al.,         NO. CV-12-08176-PCT-SMM
10                   Plaintiffs,
                                                     JUDGMENT OF DISMISSAL IN A
11   v.
                                                     CIVIL CASE
12   United States Forest Service,
13                   Defendant.
14
15
16          Decision by Court. This action came for consideration before the Court. The
17   issues have been considered and a decision has been rendered.
18          IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
19   March 31, 2021, Plaintiff to take nothing, and the complaint and action are dismissed
20   without prejudice.
21
22                                              Debra D. Lucas
                                                District Court Executive/Clerk of Court
23
24   April 1, 2021
                                                s/ M. Hawkins
25                                        By    Deputy Clerk
26
27
28
